DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with JAMES CRONIN on 05/19/2022
The application has been amended as follows:
1.	(currently amended)  A fuming enclosure in which the fumes of a volatile component may be circulated, said fuming enclosure comprising:
a.	outer walls defining an enclosure having a sealed interior;
b.	a receptacle configured to contain a volatile component;
c.	a heating element positioned within said interior, said heating element operable to be energized to heat said receptacle containing said volatile component to a specified temperature when said receptacle is positioned in contact with at least a portion of said heating element; and
d.	a moveable support positioned within said interior, said support configured to hold said receptacle within said interior in a non-contact position such that the receptacle is not in contact with the heating element, and said moveable support configured to move said receptacle while the enclosure is sealed and said heating element is energized from the non-contact position to a contact position, in which the receptacle is in contact with said heating element, and wherein the moveable support is configured to move said receptacle from the non-contact position to the contact position in a manner that the volatile component remains in the receptacle prior to the volatile component being vaporized by the heating element, wherein said moveable support comprises a platform having an upper surface that supports said receptacle above said heating element in the non-contact position, said moveable support operable to be removed from underneath said receptacle to cause the receptacle to drop onto at least a portion of the heating element in the contact position. 
2.	Canceled
3.	(original)  The enclosure of claim 1, wherein said enclosure additionally comprises at least one door providing access to said interior, said at least one door operable to be locked to prevent access to said interior when said heating element is energized and said moveable support is configured to move said receptacle to the contact position while said at least one door is locked.
4.	(original)  The enclosure of claim 1, wherein said moveable support is operable to be manually moved by a user from outside said enclosure via an actuator extending through said outer walls.
5.	(original)  The enclosure of claim 1, wherein said moveable support is operable to automatically move said receptacle to the contact position upon at least a portion of said heating element reaching a pre-selected temperature.
6.	(original)  The enclosure of claim 5, wherein said moveable support is electro-mechanically controlled by a microprocessor.
7.	(original)  The enclosure of claim 6, wherein said microprocessor is in communication with said heating element and said moveable support such that said microprocessor directs movement of said moveable support upon said heating element reaching a pre-selected temperature.
8.	Canceled
9.	(original)  The enclosure of claim 1, wherein said moveable support comprises a moveable arm that holds said receptacle in the non-contact position and is operable to move said receptacle to the contact position. 
10.	(original)  The enclosure of claim 1, wherein said moveable support has a first surface facing said heating element in the non-contact position and a second surface facing said receptacle in the non-contact position and wherein said moveable support comprises an insulating material that inhibits heat flow from said first surface to said second surface.
11.	(original)  The enclosure of claim 1, wherein said enclosure is a fingerprint processing cabinet and said volatile component comprises cyanoacrylate.
12.	(original)  The enclosure of claim 1, wherein said enclosure is configured to enable a user to elect to manually position said receptacle in contact with said heating element before said heating element is energized or to utilize said moveable support to position said receptacle in the contact position after said heating element is energized.
13-19. Canceled 
20.	(currently amended)  A fuming enclosure in which the fumes of a volatile component may be circulated, said fuming enclosure comprising:
a.	outer walls defining an enclosure having a sealed interior;
b.	a receptacle configured to contain a volatile component;
c.	a heating element positioned within said interior, said heating element operable to be energized to heat said receptacle containing said volatile component to a specified temperature; and
d.	a moveable barrier positioned within said interior, said barrier configured to be positioned within the sealed interior of the enclosure in a blocking position between said receptacle and said heating element in such a manner as to inhibit the transfer of heat from said heating element to said receptacle and said barrier configured to be moved while said enclosure is sealed and said heating element is energized from the blocking position to a non-blocking position that does not inhibit the transfer of heat from said heating element to said receptacle, and wherein the barrier is configured to move from the blocking position to the non-blocking position in a manner that the volatile component remains in the receptacle prior to the volatile component being vaporized by the heating element, wherein said moveable barrier comprises a platform having an upper surface that supports said receptacle above said heating element in the blocking position, said moveable barrier operable to be removed from underneath said receptacle to cause the receptacle to drop onto at least a portion of the heating element in the non-blocking position.
21.	Canceled 
22.	(original)  The enclosure of claim 20, wherein said enclosure additionally comprises at least one door providing access to said interior, said at least one door operable to be locked to prevent access to said interior when said heating element is energized and said barrier is configured to be moved to said non-blocking position while said at least one door is locked.
23.	(original)  The enclosure of claim 22, wherein said enclosure is a fingerprint processing cabinet and said volatile component comprises cyanoacrylate.
24.	(original)  The enclosure of claim 22, wherein said enclosure is configured to enable a user to elect to manually position said receptacle adjacent said heating element without the moveable barrier positioned therebetween before said heating element is energized or to utilize said moveable barrier to inhibit the transfer of heat to the receptacle after said heating element is energized.
25.	(original)  The enclosure of claim 20, wherein said moveable barrier is operable to be manually moved by a user from outside said enclosure via an actuator extending through said outer walls.
26.	(original)  The enclosure of claim 20, wherein said moveable barrier is operable to be automatically moved to the non-blocking position upon at least a portion of said heating element reaching a pre-selected temperature.
27.	(original)  The enclosure of claim 26, wherein said moveable barrier is electro-mechanically controlled by a microprocessor.
28.	(original)  The enclosure of claim 27, wherein said microprocessor is in communication with said heating element and said moveable barrier such that said microprocessor directs movement of said moveable barrier upon said heating element reaching a pre-selected temperature.
29-40.	  Canceled
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
As Per Claim 1, the claim now recites: 
  A fuming enclosure in which the fumes of a volatile component may be circulated, said fuming enclosure comprising:
a.	outer walls defining an enclosure having a sealed interior;
b.	a receptacle configured to contain a volatile component;
c.	a heating element positioned within said interior, said heating element operable to be energized to heat said receptacle containing said volatile component to a specified temperature when said receptacle is positioned in contact with at least a portion of said heating element; and
d.	a moveable support positioned within said interior, said support configured to hold said receptacle within said interior in a non-contact position such that the receptacle is not in contact with the heating element, and said moveable support configured to move said receptacle while the enclosure is sealed and said heating element is energized from the non-contact position to a contact position, in which the receptacle is in contact with said heating element, and wherein the moveable support is configured to move said receptacle from the non-contact position to the contact position in a manner that the volatile component remains in the receptacle prior to the volatile component being vaporized by the heating element, wherein said moveable support comprises a platform having an upper surface that supports said receptacle above said heating element in the non-contact position, said moveable support operable to be removed from underneath said receptacle to cause the receptacle to drop onto at least a portion of the heating element in the contact position.
The prior art, Stones (WO 2014/142934), O’Brian (US 5315091) and Hintenberger (US 3641250) disclose all limitations of the invention except wherein said moveable support comprises a platform having an upper surface that supports said receptacle above said heating element in the non-contact position, said moveable support operable to be removed from underneath said receptacle to cause the receptacle to drop onto at least a portion of the heating element in the contact position.
Not only does the primary reference not teach the recited claim limitation(s), but also it would not have been obvious to one with ordinary skill in the art to make any sort of modification/combination to the reference in order to reach at the claimed invention to achieve the recited benefits. After completing a thorough search, the claim(s) and all dependent claims are deemed allowable. 
As Per Claim 20, the claim now recites:
A fuming enclosure in which the fumes of a volatile component may be circulated, said fuming enclosure comprising:
a.	outer walls defining an enclosure having a sealed interior;
b.	a receptacle configured to contain a volatile component;
c.	a heating element positioned within said interior, said heating element operable to be energized to heat said receptacle containing said volatile component to a specified temperature; and
d.	a moveable barrier positioned within said interior, said barrier configured to be positioned within the sealed interior of the enclosure in a blocking position between said receptacle and said heating element in such a manner as to inhibit the transfer of heat from said heating element to said receptacle and said barrier configured to be moved while said enclosure is sealed and said heating element is energized from the blocking position to a non-blocking position that does not inhibit the transfer of heat from said heating element to said receptacle, and wherein the barrier is configured to move from the blocking position to the non-blocking position in a manner that the volatile component remains in the receptacle prior to the volatile component being vaporized by the heating element, wherein said moveable barrier comprises a platform having an upper surface that supports said receptacle above said heating element in the blocking position, said moveable barrier operable to be removed from underneath said receptacle to cause the receptacle to drop onto at least a portion of the heating element in the non-blocking position.
The prior art, Stones (WO 2014/142934), O’Brian (US 5315091) and Hintenberger (US 3641250) disclose all limitations of the invention except wherein said moveable barrier comprises a platform having an upper surface that supports said receptacle above said heating element in the blocking position, said moveable barrier operable to be removed from underneath said receptacle to cause the receptacle to drop onto at least a portion of the heating element in the non-blocking position.
Not only does the primary reference not teach the recited claim limitation(s), but also it would not have been obvious to one with ordinary skill in the art to make any sort of modification/combination to the reference in order to reach at the claimed invention to achieve the recited benefits. After completing a thorough search, the claim(s) and all dependent claims are deemed allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /HELENA KOSANOVIC/                                                                                                                    Supervisory Patent Examiner,
Art Unit 3761